Text Search Submitted 7/11/2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims foreign priority to Japanese Patent Application No. 2019-105123 filed June 5, 2019.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 25, 2022 in which Claims 4 and 8 are canceled and Claim 1 is amended to change the breadth and scope of the claims.  Claims 1-3 and 5-7  pending in the instant application, which will be examined on the merits herein.

The following is a new ground or modified rejection necessitated by Applicants'  amendment, filed on March 25, 2022, wherein the limitations in pending independent Claim 1 as amended now have been changed; Claims 2, 3 and 5-7 depend from Claim 1.  The limitations in the amended claims have been changed and the breadth of Claim 1 has been changed.  Therefore, rejections from the previous Office Action, dated November 19, 2021, have been modified and are listed below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Kitamura et al (US Publication No. 2016/0168271 A1, provided with the attached PTO-892).
	Applicant claims a pulverized pulp, comprising a pulverized product of a raw material pulp having a pH of 7.5 to 10.5 when measured by dispersing the raw material pulp in water, wherein the pulverized pulp has a decrease in viscosity is of 30% or less when compared to the raw material pulp; the viscosity of the raw material pulp is in the range of 1,000 ml/g to 2,500 ml/g; and the weight average particle size D5o of the pulverized pulp is in the range of 150 m to 250 m.
	The Kitamura et al publication discloses cellulose pulp that is powdered through pulverization by a pulverizer, which has a weight average particle diameter D50 of 30 to 400 μm (see paragraph no. [0019]), which anticipates the particle size D50 of the pulverized pulp range of 150 μm to 250 μm recited in current Claim 1.  The Kitamura et al publication discloses the cellulose pulp having an intrinsic viscosity of 1,000 to 2,200 ml/g (see paragraph no. [0017]), which anticipates the viscosity range of 700 to 1750 ml/g suggested in current Claim 1 (i.e., the calculated 30% decrease in viscosity for the raw material viscosity range of 1,000 ml/g to 2,500 ml/g recited in current Claim 1).  The Kitamura et al publication disclosing an intrinsic viscosity anticipates the subject matter in current Claim 2 wherein the raw material pulp is provided in the form of sheet or chips.
	The Kitamura et al publication further discloses a method of mixing the cellulose pulp thereof with alkali metal hydroxide solution (see paragraph nos. [0020] to [0024] and [0030]).  Next, the obtained alkali cellulose is reacted with an alkylating agent to obtained a reaction mixture (see paragraph nos. [0032] –[0036]).  The Kitamura et al publication discloses that the reaction mixture can be optionally purified using conventional purification method of a crude alkyl cellulose, to obtain an alkyl cellulose (see paragraph no. [0037]).  This description in the Kitamura et al publication anticipates the method recited in current Claim 5.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (US Publication No. 2016/0168271 A1, provided with the attached PTO-892) as applied to Claims 1, 2 and 5 above, and further in view of Kitamura et al (EP 2837638 A1, provided with the IDS dated 11/23/2020).
	Applicants claim a pulverized pulp according to Claims 1 or 5, wherein the raw material pulp is provided in the form of sheet or chips.
The information disclosed in the Kitamura et al US Publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed pulverized pulp and cellulose ether preparation differs from the information disclosed in the Kitamura et al US Publication by claiming that the raw material pulp is provided in the form of sheet or chips.
	However, the Kitamura et al EP patent discloses pulp sheets of wood pulp (see paragraph no. [0049] under Example 1) used to produce cellulose ethers. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Kitamura et al US Publication with the teaching of the Kitamura et al EP patent to reject the instant claims since both references disclose methods for producing cellulose ethers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use as the cellulose pulp in the Kitamura et al US Publication a cellulose pulp obtained from pulp sheet in view of the recognition in the art, as evidenced by Kitamura et al EP patent, that cellulose pulp obtained from pulp sheet can be used effectively to produce cellulose ethers.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (US Publication No. 2016/0168271 A1, provided with the attached PTO-892) as applied to Claims 1, 2 and 5 above, and further in view of Hatayama et al (JP 2001354701 A, provided with the attached PTO-892).
	Applicants claim a pulverized pulp according to Claims 1 or 5, wherein the weight of the raw material pulp per unit area is in the range of 650 g/m2 to 1,200 g/m2.
The information disclosed in the Kitamura et al US Publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed pulverized pulp and cellulose ether preparation differs from the information disclosed in the Kitamura et al US Publication by claiming that the weight of the raw material pulp per unit area is in the range of 650 g/m2 to 1,200 g/m2.
	However, the Hatayama et al JP publication discloses pulp in the shape of sheet being pulverized whereby the raw material pulp, i.e. cotton linter pulp used to prepare pulverized pulp and cellulose ether, has a weight per are 650 g/m2 (wood pulp has a weight per area of 900 g/m2 or more) (see the English Language Abstract).
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Kitamura et al US Publication with the teaching of the Hatayama et al JP publication to reject the instant claims since both references disclose methods for producing cellulose ethers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use pulverized pulp in the Kitamura et al US Publication obtained from raw material pulp having a weight of at least 650 g/m2 in view of the recognition in the art, as evidenced by the Hatayama et al JP publication, that raw material pulp having such weight can be used effectively to produce cellulose ethers.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623